Citation Nr: 0315451	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  96-27 415A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for chronic fatigue, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for aching joints due 
to an undiagnosed illness.

4.  Entitlement to service connection for bleeding gums due 
to an undiagnosed illness.

5.  Entitlement to service connection for dizziness due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to 
February 1989, August 1990 to April 1991 and from September 
1992 to October 1993.  She had active service in Kuwait in 
March 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in August 1995 and 
April 1996, of the Nashville, Tennessee, Department of 
Veterans Affairs (VA) Regional Office (RO).  Since that time 
jurisdiction over the veteran's case has been transferred to 
the Winston-Salem, North Carolina RO.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  Chronic migraine headaches originated in active service.

3.  The veteran served in Southeast Asia during the Persian 
Gulf War.

4.  The veteran's fatigue is attributable to overwork and is 
not the result of any illness or injury.

5.  In a rating decision dated in August 1995, the RO denied 
entitlement to service connection for aching joints, 
dizziness and bleeding gums claimed as manifestations of 
undiagnosed illness; the RO notified the veteran of the 
determinations and her appellate rights by letter dated later 
in August 1995.

6.  Following receipt of a timely notice of disagreement, the 
RO issued a statement of the case on October 26, 2002, 
addressing the issues of entitlement to service connection 
for aching joints, dizziness and bleeding gums claimed as 
manifestations of undiagnosed illness.

7.  Following the mailing of the October 2002 statement of 
the case, no written communication addressing any of these 
issues was received from the veteran or her representative 
until January 2003.


CONCLUSIONS OF LAW

1.  Migraine headaches were incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).

2.  Disability manifested by chronic fatigue was not incurred 
in or aggravated by active service and may not be presumed to 
have been incurred in or aggravated thereby.  
38 U.S.C.A. §§ 1110, 1116, 1117, 1118, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2002).

3.  A timely substantive appeal has not been received with 
respect to the August 1995 rating decision that denied 
entitlement to service connection for aching joints due to an 
undiagnosed illness.  38 U.S.C.A. § 7105(a), (d) (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302(b), 20.303 (2002).

4.  A timely substantive appeal has not been received with 
respect to the August 1995 rating decision that denied 
entitlement to service connection for bleeding gums due to an 
undiagnosed illness.  38 U.S.C.A. § 7105(a), (d) (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302(b), 20.303 (2002).

5.  A timely substantive appeal has not been received with 
respect to the August 1995 rating decision that denied 
entitlement to service connection for dizziness due to an 
undiagnosed illness.  38 U.S.C.A. § 7105(a), (d) (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302(b), 20.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Aching Joints, Bleeding Gums and 
Dizziness

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. §§ 20.200, 20.302.  

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  The 
substantive appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination, or 
determinations, being appealed.  The Board will construe such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination, or determinations, being 
appealed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.

An extension of the 60-day period for filing a substantive 
appeal may be granted for good cause.  A request for such an 
extension must be in writing and must be made prior to 
expiration of the time limit for filing the substantive 
appeal.  The request for extension must be filed with the VA 
office from which the claimant received notice of the 
determination being appealed, unless notice has been received 
that the applicable records have been transferred to another 
VA office.  38 C.F.R. § 20.303; see 38 U.S.C.A. § 7105(d)(3)

In a rating decision dated in August 1995, the RO denied 
entitlement to service connection for dizziness, bleeding 
gums and joint aches, claimed as due to an undiagnosed 
illness.  The RO notified the veteran of the denials and of 
her appellate rights by letter dated August 24, 1995.  

In September 1995 the RO received a statement in which the 
veteran expressed disagreement with the RO's August 1995 
rating decision that denied service connection for 
disabilities manifested by dizziness, bleeding gums and 
aching joints.  The RO issued a statement of the case on 
those issues in October 2002.  In the accompanying notice 
letter, dated October 26, 2002, the veteran was advised that 
it was necessary to file a substantive appeal within 60 days 
from the date of the notice letter, and that if additional 
time was required that such should be requested prior to 
expiration of the period for filing an appeal.  The RO 
enclosed a VA Form 9, "Appeal to the Board of Veterans' 
Appeals."  

Thereafter, no written communication was received from the 
veteran or her representative until January 2003, after the 
expiration of the period for filing a substantive appeal.  
The statement received from the appellant in January 2003 
contains the veteran's request for an extension of the time 
for filing a VA Form 9/substantive appeal.  She identified 
factors such as the holidays, the weather, academic 
obligations and/or the unavailability of staff as reasons for 
her need for additional time.  A review of the claims file 
does not reflect, however, that the veteran requested such 
extension prior to expiration of her appeal period as 
required by 38 C.F.R. § 20.303.  

In March of 2003, the Board sent a letter to the veteran and 
her representative informing them of the above procedural 
history and of the requirements for submitting a timely 
substantive appeal.  The Board afforded the veteran and her 
representative a period of 60 days in which to submit 
argument on the issue of whether a timely substantive appeal 
had been submitted.  Neither she nor her representative 
thereafter submitted argument on this matter.  As explained 
above, the record reflects that the veteran has not submitted 
a timely substantive appeal with respect to these issues.  
Consequently, the Board does not have jurisdiction to decide 
these issues.

II.  Service Connection for Migraine Headaches and Chronic 
Fatigue

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's claims, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In additions, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claims were most recently considered by the RO.  

The record reflects that in a statement of the case and 
supplements thereto, the veteran has been advised of the 
requirements for the benefits sought on appeal, the evidence 
considered by the RO, and the reasons for its determinations.  
In a May 2001 letter, the RO advised the veteran of the 
information needed from her to enable the RO to obtain 
evidence in support of her claims, the assistance that VA 
would provide in obtaining evidence on her behalf, and the 
evidence that she should submit if she did not desire VA's 
assistance in obtaining such evidence.  The RO then notified 
the veteran of the time limit in which to submit such 
evidence and further provided her with contact information in 
the event she had any questions relevant to her appeal.  In a 
letter dated in July 2001, the RO advised the veteran that VA 
records had been obtained, and then requested further 
information from the veteran relevant to the names, addresses 
and dates of any additional medical treatment for her 
headache and fatigue.  The October 2002 supplemental 
statement of the case advised the veteran of all of the 
evidence considered and of the reasons and bases for the 
continued denials.  Therefore, the Board is satisfied that 
the RO has complied with the notification requirements of the 
VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Relevant to the duty to assist, the claims file contains the 
veteran's service medical records and records relevant to 
post-service treatment of the claimed disabilities.  
Moreover, pursuant to Board remand in March 2000, the claims 
file contains medical opinions addressing the existence, 
nature and etiology of the veteran's headache and fatigue 
complaints.  Neither the veteran nor her representative has 
identified any other evidence or information which could be 
obtained to substantiate either of the claims.  The Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.  The symptoms must be manifest to a degree of 
10 percent or more not later than December 31, 2006.  By 
history, physical examination and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a chronic 
multisymptom illness include, but are not limited to: (1) 
fatigue, (2) signs or symptoms involving the skin, (3) 
headaches, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbance, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, or (13) menstrual disorders.  38 
U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317 (2002).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West Supp. 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

Service medical records include an April 1987 medical report 
showing that the veteran was taking aspirin for a headache 
prior to her active service.  She indicated she would gets 
headaches with stress, but infrequently on a basis of 
approximately once every other month.  Service medical 
records are negative for notation of treatment for fatigue or 
headaches during active duty.

In August 1992, the veteran appeared at a VA Persian Gulf 
clinic with complaints of headaches and fatigue, with 
decreased energy throughout the day.  She denied problems 
staying active and also denied insomnia.  The examiner 
indicated that the veteran might meet the criteria for an 
adjustment disorder with physical complaints based on 
manifestations of physical symptoms to include headache and 
fatigue not diagnosable by a specific organic physical 
disorder or condition.  The examiner noted that the veteran's 
symptoms of fatigue had lasted for longer than six months.  
The recommendation was further review to assess symptoms of 
depression, anxiety and post-traumatic stress disorder 
(PTSD).  An associated neurology report notes the veteran's 
complaints of chronic fatigue since April 1991; she denied 
sleep problems.  A September 1992 VA outpatient record shows 
that the veteran denied changes in her sleep pattern and also 
denied symptoms of depression.  The impression was that the 
veteran's symptomatology did not fit an infectious process 
pattern except perhaps mononucleosis.  Atypical depression 
with somatization was thought to be a possibility.  That 
report also includes note that the veteran had previously 
been healthy, but had experienced headaches in the temporal 
area, with dizziness, blurred vision and photophobia since 
service.  

A June 1995 VA outpatient record includes note of the 
veteran's complaint of headaches.

In a letter dated in November 1995, the veteran's mother 
indicated that prior to service the veteran had not had 
severe headaches but that since returning from the Gulf War 
she experienced painful migraine headaches and sleep 
problems.  

In a letter dated in July 1996, K.T., the veteran's military 
supervisor, reported that the veteran had had problems with 
fatigue and headaches since service.  K.T. recounted one 
incident during service where the veteran's face was white, 
with her lips outlined in blue, at which point she complained 
of a severe headache.  K.T. indicated that the veteran had 
missed work and drill dates due to her headaches after 
service.  K.T. also recounted that the veteran had no family 
history of migraines.  

At the time of a VA examination in October 1996, the veteran 
complained of migraine headaches with onset in 1991.  She 
indicated that her headaches occurred in the forehead area 
and were characterized by throbbing and pounding.  She 
indicated that such occurred with more frequency following 
service.  She denied any family history of headaches.  

The veteran presented for a VA neurologic examination in 
January 1997.  She complained of headaches over the prior six 
years, located mainly in the frontal area with radiation to 
the bitemporal area.  The veteran described her headaches as 
a dull, throbbing pain, aggravated by light, sounds, vapors 
and smoke, and accompanied by nausea and blurred vision.  The 
diagnosis was headaches with no neurologic sequelae.

In November 1997, the veteran appeared for a VA examination.  
She complained of having had headaches since 1991, while in 
Saudi Arabia.  She described them as "fairly extreme."  She 
indicated they continued to occur multiple times per month.  
She described the headaches as located in the front of her 
head/temple, and associated with nausea, vomiting, sound and 
light sensitivity, blurred vision, dizziness and 
irritability.  She also indicated that caffeine, household 
chemicals and chocolate were triggers.  She reported 
treatment by lying down in a dark, quiet room.  She also 
complained of sleep problems, stating that she was unable to 
sleep on one side due to hip pain that would keep her awake.  
She denied daytime drowsiness or symptoms of sleep apnea or 
narcolepsy.  She reported having some fatigue but no 
depression.  The diagnoses were mixed headaches; fatigue not 
due to depression or psychiatric illness; and history of 
sleep problems.  

Also in November 1997, the veteran appeared for a special 
respiratory diseases examination.  She reported fatigue and 
decreased energy after returning from Saudi Arabia.  She 
indicated she was not able to study all night like the other 
students.  The diagnoses included the assessment that no 
chronic fatigue syndrome was found.

In January 1999 the veteran testified at a personal hearing.  
She indicated that although she had had problems with tension 
headaches prior to service, her headaches beginning in and 
continuing after service were more severe.  She stated that 
beginning during service the headaches required that she rest 
in a dark room and that sleep would help to alleviate the 
symptoms.  She stated that, in contrast, treatment with 
Tylenol or aspirin had been sufficient.  She also reported 
having symptoms such as blurry vision and nausea associated 
with her current headaches and stated she was unable to work 
during these headache episodes.  She cited to a letter from 
her military supervisor who witnessed one of the migraine 
headache episodes during service.  Also during her hearing 
the veteran discussed having had some sleeping problems due 
to PTSD symptoms or due to hip pain, now getting only six 
hours of sleep per night as compared to eight hours before 
service.  Her spouse testified that the veteran did 
experience fatigue on a regular basis.

VA outpatient records dated in March and April 1999 note that 
the veteran had migraine headaches that developed during the 
Gulf War and that had continued thereafter.  

A June 1999 VA outpatient record includes note of the 
veteran's history of atypical migraines after Persian Gulf 
exposure.  Magnetic resonance imaging was referenced as 
normal.  A problem list notes migraine/tension headache 
features.  In September 1999, the veteran reported having 
previously had common tension-type headaches, without any 
migraines prior to Gulf War service.  The clinical impression 
upon neurologic examination was migraine headaches with onset 
during the Gulf War, successfully treated with Imitrex.

In December 2001, the veteran presented for a VA mental 
disorders examination.  She reported feeling fatigued and 
also indicated that she experienced generalized aches and 
pain.  She reported that she continued to experience chronic 
headaches and PTSD symptoms.  She indicated that her symptoms 
had remained essentially the same since a prior examination a 
year-and-a-half earlier.  She indicated that she first began 
having difficulty in 1991 while serving in the Persian Gulf.  
She explained that she was tired all the time.  She described 
employment as a part-time personal trainer while attending 
physical therapy school.  The examination report includes 
note that when seen in 1997 the diagnosis was mixed headaches 
and fatigue not due to depression or psychiatric illness.  
The mental disorders examiner opined that the veteran's 
fatigue was not related to her PTSD.

In December 2001, the veteran also underwent a chronic 
fatigue syndrome examination.  The examiner noted that the 
veteran's work was not terribly strenuous physically.  The 
veteran provided details as to a typical daily schedule, 
reporting seven-to-eight hours of sustained activity without 
any prolonged nap or rest on a daily basis.  The veteran 
indicated she would get up at seven in the morning and often 
be active until "well into the night" several days per 
week.  She complained of not having the burst of energy she 
had in her 20s.  She denied excess fatigue from ordinary 
activity.  She also denied any prescribed treatment in the 
way of rest and stated that she never experienced fatigue 
severe enough to reduce or impair her average daily activity 
below half of what she was previously able to do.  She 
indicated that such impairment did not last for any 
significant period of time.  The examination report includes 
note of the veteran's migraine headaches, sleep disturbance, 
worry, dreams, insomnia and dyssomnia as well as some periods 
of rest.  She denied excessive daytime drowsiness.  The 
examiner concluded that the veteran's symptoms were accounted 
for by commonplace pathology and not undiagnosed illness, and 
that it was "not at all likely" that the veteran had any 
objective evidence of fatigue described in the criteria for a 
diagnosis of chronic fatigue syndrome.  The examiner opined 
that it was more likely that the veteran's tiredness "goes 
along with the PTSD condition."

In a January 2002 Memorandum, the physicians who conducted 
the December 2001 VA examinations provided clarification 
relevant to the nature and etiology of the veteran's 
tiredness/fatigue complaints, to include whether such are 
related to the veteran's PTSD.  The physicians set out that 
PTSD did not cause the veteran's excess tiredness but 
contributed to it in that the veteran had restless sleep 
interfering with proper rest.  The physicians opined that the 
veteran did not meet the criteria for chronic fatigue 
syndrome due to undiagnosed illness.  The physicians pointed 
to the veteran's testimony as to working long and excess 
hours and achieving little sleep.  Also noted was that the 
veteran was able to keep herself physically fit, not ever 
having fatigue to the point of prostration, medical 
prescription or treatment for excess chronic fatigue.  The 
conclusion was that the veteran's fatigue was caused largely 
by overwork, not chronic fatigue syndrome, and that poor 
sleep on occasion with PTSD will contribute to such feelings.



Analysis

Migraine Headaches

The veteran reported that she was experiencing a headache in 
1987, prior to her Gulf service.  At that time, however, she 
specifically described her headaches as infrequent, occurring 
approximately once every other month.  She also described 
treatment with aspirin and did not report associated symptoms 
such as visual disturbance or nausea.

Service medical records are themselves negative for headache 
complaints or treatment therefor.  Nevertheless, the record 
contains a lay statement from one of the veteran's in-service 
supervisors supporting the veteran's contentions that she 
first experienced a severe headache, with associated symptoms 
such as nausea that required rest, during active service.  A 
family member has also indicated that the veteran had severe 
headaches beginning in service and continuing to date.

Post-service records of outpatient treatment and VA 
examination are consistent in noting the veteran's continued 
complaints of headaches subsequent to her Persian Gulf 
service.  In connection with such medical evaluations the 
veteran described severe headaches that occur frequently.  
She indicated that she had associated symptoms of blurred 
vision, nausea/vomiting and sensitivity to light and/or 
noise.  Medical professionals have diagnosed migraines based 
on consideration of such symptoms and history, and, moreover, 
have repeatedly noted an in-service onset based on the 
veteran's history, to include her lack of any family history 
or pre-service history of migraine-type headaches.

In reconciling the veteran's actual service records with the 
medical and lay evidence submitted in connection with this 
appeal, the Board emphasizes that there is no competent 
evidence refuting the veteran's account of having had only 
infrequent tension-type headaches prior to service, or to 
refute the statements made by the veteran and by her 
supervisor as to at least one in-service migraine headache 
episode.  Rather, the veteran has offered a consistent and 
credible account of the nature and severity of migraine-type 
headaches that were first experienced during service.  
Medical professionals have provided diagnoses of migraine 
headaches of service onset based on such credible history and 
clinical examination results.  The Board therefore concludes 
that the evidence supportive of the veteran's claim is at 
least in equipoise with that against the claim.  Accordingly, 
service connection is warranted for migraine headaches on the 
basis of service incurrence.

Fatigue

The Board first notes that service records are themselves 
negative for note of any complaint of fatigue or treatment 
therefor.  The record also reflects that the veteran has 
undergone multiple medical evaluations for her fatigue 
subsequent to service discharge, without identification of 
chronic fatigue syndrome by any competent medical 
professional.  In fact, the November 1997 and December 2001 
VA examiners both specifically ruled out such a diagnosis.  

A review of the claims file also reflects that although the 
veteran has some sleep disturbance related to PTSD, 
physicians have determined that the veteran's fatigue is not 
caused by her psychiatric illness.  Notably, in connection 
with evaluation in December 2001, the veteran set out details 
relevant to her work and study schedule, indicating that she 
was able to maintain such without excessive daytime 
drowsiness or significant and/or prolonged reduction in 
activities.  Physicians have noted that PTSD symptoms such as 
nightmares did contribute to restless sleep that interfered 
with proper rest and would thus contribute to the fatigue 
that was consistent with the veteran's own testimony of 
working long and excess hours and achieving little sleep.  
Based on consideration of the veteran's history and clinical 
findings, the December 2001 VA examiner indicated that only 
common pathology accounted for the veteran's fatigue, and 
that there was no evidence of chronic fatigue syndrome or any 
undiagnosed illness.  Moreover, the January 2002 addendum 
reflects the conclusion of both VA physicians that the 
veteran's fatigue is attributable to overwork, and is not due 
to any diagnosed or undiagnosed illness.

Since the medical evidence establishes that the veteran's 
fatigue is due to overwork and has dissociated such from any 
disease or injury, service connection is not in order.  
Although the veteran may sincerely believe that she has a 
disability manifested by fatigue that is due to her Persian 
Gulf service, her lay opinion concerning a medical diagnosis 
and medical causation is not competent evidence.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable to this 
claim.  


ORDER

Entitlement to service connection for migraine headaches is 
granted.

Entitlement to service connection for chronic fatigue, to 
include as due to an undiagnosed illness, is denied.

The appeal for service connection for aching joints due to an 
undiagnosed illness, bleeding gums due to an undiagnosed 
illness, and dizziness due to an undiagnosed illness is 
dismissed.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

